Citation Nr: 1631974	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  14-28 063	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD), depression, dysthymic disorder, adjustment disorder, and obsessive compulsive disorder. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1984 to June 1990. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that in the July 2012 rating decision, the RO treated the claim on appeal as a claim to reopen, which requires the submission of new and material evidence.  Evidence submitted since the last prior denial in September 2008 included additional military personnel records that were not previously associated with the Veteran's claims file.  If, after VA issues a decision on a claim, it receives or associates with the claims file relevant official service department records that existed at the time of the prior adjudication and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Given the nature of the claim on appeal, as explained in greater detail below, the Veteran's military personnel records can be used to corroborate some of the surrounding circumstances that the Veteran reported as a basis for her claim.  Therefore such personnel records are considered to be relevant.  Thus, new and material evidence pursuant to 38 C.F.R. § 3.156(a) is not required for reconsideration, and the Board may adjudicate the Veterans' claim for service connection as an original claim, rather than as a reopened claim.  38 C.F.R. § 3.156(c)(1) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has applied for VA compensation for the claimed disability of an acquired psychiatric disorder, to include PTSD, depression, dysthymic disorder, adjustment disorder, and obsessive compulsive disorder based on an in-service military sexual trauma (MST).  For cases certified to the Board on or after August 4, 2014, a diagnosis of PTSD must be in accordance with the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2015); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,303 (March 19, 2015) (updating 38 C.F.R. § 4.125 to reference DSM-V).  In the present case, the Veteran's claim was not certified to the Board until December 2015.  Therefore, 38 C.F.R. §§ 4.125 and 4.130 require there to be a current diagnosis for PTSD conforming to the criteria set forth in DSM-V. 

The Veteran was afforded a VA examination in June 2012 that indicated that her symptoms did not meet the diagnostic criteria for PTSD found in the Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  However, the Veteran has not been evaluated under the criteria in the DSM-V.  Accordingly, the case should be remanded for an evaluation under the DSM-V. 

Further, the record indicated the Veteran's condition may have changed since the June 2012 examination.  The examiner did not diagnose the Veteran with PTSD, and the examination report indicated the Veteran did not display efforts to avoid activities, places or people that arouse recollection of the trauma and did not have difficulty falling or staying asleep.  However, August 2013 and June 2014 treatment records with VA Psychiatrist Dr. A.D.E. contain a diagnosis of PTSD.  These treatment records also included evaluations that indicated the Veteran had occasional difficulty falling asleep and difficulty staying asleep throughout the night, and reported that she frequently tries to stay away from anything that will remind her of the things that happened while she was in the military.  These instances suggest a change in the Veteran's condition and warrant a new examination to evaluate the Veteran's claimed disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Finally, the Board notes that the Veteran's military personnel records do not specifically indicate whether a personal assault took place.  Notwithstanding, VA regulations provide that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f) (2015); see also Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011) (when a claim is predicated on personal/sexual assault, a post-service examination of a Veteran may be used to establish the occurrence of the claimed stressor).  In this case the Board notes the Veteran's military personnel records did corroborate some of the surrounding circumstances that she reported.  The Veteran stated that she changed her military occupations specialty (MOS) in an attempt to avoid her assailant.  Military personnel records indicated that the Veteran changed her MOS in September 1988.  She also reported that she began drinking to excess due to the trauma.  Medical treatment records contain an individual sick slip indicating that the Veteran was sick from "quitting drinking (alcohol)" in June 1990.  As the Veteran's claim is being remanded for an examination and the record is unclear regarding the Veteran's MST, an additional opinion from the VA examiner as to whether the Veteran's symptoms and the evidence of record are consistent with the claimed stressor should be requested. 

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims file to an appropriate examiner for a new examination to address the current nature and etiology of any diagnosed acquired psychiatric disorders, to include PTSD, depression, dysthymic disorder, adjustment disorder, and obsessive compulsive disorder under the diagnostic criteria found in the DSM-V.  

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the claimed MST occurred.

b. Identify any acquired psychiatric disorder that is currently manifested or is indicated in the evidence of record at any time from approximately July 2008.

c. For each acquired psychiatric disorder identified, state whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder began in or is related to active service, to include the claimed MST.

If the Veteran does not meet the diagnostic criteria for PTSD, the examiner must detail which criterion were and were not meet, and why.  Additionally, the examiner is requested to reconcile any PTSD diagnosis (or lack thereof) with the findings of the June 2012 VA examiner, as well as the Veteran's VA treatment records noting a diagnosis of PTSD. 

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  The examiner must provide a rationale for the opinions provided and reconcile any opinion with any contradictory evidence of record.

In rendering the requested opinions, the examiner must consider the Veteran's statements regarding an in-service MST, including the statements found in the Veteran's statements in support of claim from August 2008, July 2012, August 2012, and August 2014; the Veteran's treatment records from August 2013 and June 2014; statements made to the VA examiner in June 2012.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

